Wyly, J.
This case was before this court in June, 1874, and it was remanded for trial of the issues raised in the supplemental petition of opposition to the account filed on ninth August, 1873.
At the trial on the remandment the parish judge called in an attorney at law to try the case, he being put down as one of the creditors whose ■claim was contested in said opposition. 'The judge erred. The trial of *638the case should have been referred to the district judge, whose duty it is-to try all cases in which the parish judge is personally interested. Constitution, article ninety.
It is therefore ordered that the judgment herein of an attorney at law acting as judge be annulled, and the cause remanded to be tried according to law, appellee paying costs of appeal.